Title: To Thomas Jefferson from Robert Smith, 29 November 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Friday Eveng. Nov. 29.
                  
                  The Officers that I will have the honour of presenting to you tomorrow morning about 10 OClock and that are the most proper to be noticed by you are
                  Capt Decatur & Lieutt. Trippe
                  Capt Stewart & Lieut Wetherstrandt
                  Capt Shaw & Lieut Murdock
                  Capt Chauncey & Lieut Leonard—
                  After these gentlemen shall have waited on you, their invitations may be sent to my Office and my Messenger will deliver them—Respecty Ys &c
                  
                     Rt Smith 
                     
                  
               